ELECTRONIC RECORD
                                                                                 oists
COA#       08-12-00099-CR                        OFFENSE:        INDECENCY WITH A CHILD


           Mclntyre, George Bell v. The State
STYLE:     ofTexas                               COUNTY:         Pecos

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    112th District Court


DATE:12/19/2014                   Publish: NO    TC CASE #:      3166




                        IN THE COURT OF CRIMINAL APPEALS


         Mclntyre, George Bell v. The State
STYLE:   ofTexas                                      CCA #:            \^ O S            f^0
   PRO       $6                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

 bisrnisseb          ft$ Ovr/mRY                      JUDGE:

DATE:           V/^//^/5'                             SIGNED:                           PC:

JUDGE:          T^u &«*fcw                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD